UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6188


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DESHAWN R. RIVERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:12-cr-00148-RMG-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deshawn R. Rivers, Appellant Pro Se. Robert Nicholas Bianchi, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deshawn Rivers seeks to appeal the district court’s January 27, 2020, order denying

his Fed. R. Civ. P. 60(b) motion for reconsideration of the order denying his 28 U.S.C.

§ 2255 motion as untimely. After the district court denied Rivers’ Rule 60(b) motion, the

court vacated its January 27 order and reinstated the motion on the active docket. The

Government has filed a motion to dismiss the appeal because there is no final judgment

entered and the court vacated the order Rivers sought to appeal. The Rule 60(b) motion

remains pending in the district court.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district

court vacated the order Rivers seeks to appeal, we grant the Government’s motion to

dismiss the appeal without prejudice, deny Rivers’ motion to place the appeal in abeyance,

and dismiss the appeal as moot.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2